Rudkin, C. J.
(dissenting) — I dissent. The act of 1907-fixes a two-fold limitation. First, a general limitation for all actions to cancel or set aside tax deeds; and second, a special limitation for deeds issued prior to its passage. It seems to me that the legislature clearly intended that the two limitations should become operative at the same time, and that the period of limitation itself should be computed from that time. No word or part of the act took effect until ninety days after the adjournment of the legislature, and the one and three years should be computed from that date. Every legislative act should be lead as of the day it becomes effective as a law, and all its provisions should be construed with reference to that date, unless a contrary intent clearly appears. I discover no such contrary intent in this case. The saving clause before us for construction refers to both the past and the future with reference to a given point of time. *483It speaks of deeds “heretofore issued” and of “one year after the passage of this act.” The word “heretofore” refers to the date of the passage of the act as explicitly as do the words “one year after the passage of this act,” yet it will scarcely be contended that the words “heretofore issued” do not include all deeds issued prior to the time the act took effect, for as said by this court in State ex rel. Atkinson v. Northern Pac. R. Co., 53 Wash. 673, 102 Pac. 876:
“The general rule is that a statute speaks from the time it goes into effect, whether that time be the day of its enactment or some future day to which the power enacting the statute has postponed the time of its taking effect. ‘A law must be understood as beginning to speak at the moment it takes effect, and not before. If passed to take effect at a future day, it must be construed as if passed on that day, and ordered to take immediate effect.5 Rice v. Ruddiman, 10 Mich. 125. ‘A statute passed to take effect at a future day must be understood as speaking from the time it goes into operation and not from the time of passage. Thus, the words ‘heretofore,5 ‘hereafter,’ and the like have reference to the time the statute becomes effective as a law, and not to the time of passage. Before that time no rights may be acquired under it, and no one is bound to regulate his conduct according to its terms; it is equivalent to a legislative declaration that the statute shall have no effect until the designated day.5 26 Am. & Eng. Ency. Law (2d ed.), p. 565. See, also, Price v. Hopkin, 13 Mich. 318; Grant v. Alpena, 107 Mich. 335, 65 N. W. 230; Galveston etc. R. Co. v. State, 81 Tex. 572, 17 S. W. 67; Jackman v. Garland, 64 Me. 133; Evansville etc. R. Co. v. Barbee, 59 Ind. 592.”
If the word “heretofore” refers to the 12th day of June, 1907, or the time when the act took effect, why do not the other words of like import refer to the same date. An act is technically passed when signed by the presiding officers of both houses, yet few courts have held that the common phrase “after the passage of this act” should be construed with reference to that date. The courts, with great unanimity, hold that the words quoted do not refer to any earlier date than the approval of the act by the executive. This is not because *484the approval of the act is any part of its passage, technically speaking, but because the act is ineffectual for any purpose until approved, and as the lapse of ninety days from the adjournment of the legislature is as indispensable to the efficacy of a law as the executive approval, why should not the words refer to the expiration of that period, as well as to the formal approval by the executive. I think the rule for which I contend is sustained by the weight of authority where similar constitutional provisions exist. Ex parte Lucas, 160 Mo. 218, 61 S. W. 218; Harding v. People, 10 Colo. 387, 15 Pac. 727; State ex rel. Churchill v. Bemis, 45 Neb. 724, 64 N. W. 348; Rogers v. Vass, 6 Iowa 405; Schneider v. Hussey, 2 Idaho 8, 1 Pac. 343; Rice v. Ruddiman, 10 Mich. 125.
In the Lucas case, the act under consideration required all barbers to procure a license from a board of examiners “within ninety days after the approval of this act.” In the Harding case, the act provided that “The state board of medical examiners, within ninety days after the approval of this act, shall receive through its president applications for certificates and examination.” In the Bemis case, the act provided for the appointment of a board of fire and police “within thirty days from and after its passage.” In the Rice case, an act of the Michigan legislature, approved February 4, 1859, provided for the holding of an election in April next. In the Schneider case, the limitation act provided that “When the cause of action has already accrued, the party entitled and those claiming under him shall have, after the passage of this act, the whole period herein prescribed in which to commence an action.” In each of these states laws do not take effect until ninety days after the adjournment of the legislature, in the absence of a declared emergency. It may be said that each of these laws required some act to be performed under it before the law itself took effect, and that such a construction was necessary to uphold the law, and this is in a measure true except in the Idaho case. But a reference to the cases *485will show that the courts did not base their decision upon that ground, but upon the broad ground that the words, after the passage of this act, “must be understood under the constitution to mean ninety days after the act can and does constitutionally take effect in the absence of a declared emergency.”
In Rice v. Ruddiman, Judge Christiancy said,
“It is very clear the act did not take effect till ninety days after the end of the session. But we do not think the act was therefore void as to the election provided for. It took effect in May, 1859, and must be understood as begimning to speak at the moment when it became a law, and not before. It must have the same construction as if passed on the day when it took effect, and directed by a two-thirds vote to take immediate effect. ‘April next5 must therefore be understood as April, I860, being the next April after the act took effect.”
In the Schneider case, the court said:
“The words ‘passage of the act,5 while they have a technical meaning which is well understood, in this connection and as used in the section referred to, must be held to mean the time when the act takes effect. Any other construction of the words would give life and action to this section before it can have any such life.”
An estoppel is urged against the appellant in the briefs and oral argument, but there is nothing in the record upon which such a doctrine can rest. The tax sale was made about three years before the commencement of this action. During that period the property increased in value and improvements were made by the purchaser, but this alone will not support a plea of estoppel. Our statute has fixed the period of limitation for actions of this kind, and a court indulges in judicial legislation when it attempts to bar a right of action within the statutory period for mere inaction or delay on the part of a plaintiff.
It is said that the appellant holds title under a quitclaim deed, obtained from a former owner for a nominal consideration, and is a speculator in tax titles, but this argument, I *486apprehend, is addressed to the man and not to the judge. Counsel, in his zeal, seems to forget that the act was not passed for his case alone; that it is a sword for attack as well as a shield for defense; that the decision of today may tomorrow measure the rights of others who have been deprived of their all through the machinations of the very class against which he so bitterly inveighs. Should such cases arise, perhaps the majority would gladly retrace their steps. The right to move against a tax deed is an incident to the ownership of property, and one claiming under a void tax deed cannot defend on the ground that the holder of the legal title paid less than the property was worth. The one holds under conveyance from the general government, the other claims under the state, and each must stand or fall by his own title.
Certainty in the law is to be desired above all else. Cases will doubtless arise in this jurisdiction, as they have in others, in which this court will be compelled to hold that “after the passage of an act” means after it has taken effect under the constitution. This construction, in my opinion, should always be adopted, unless the language of the act shows plainly and unequivocally that a different date was intended. If I am right in my conclusion, the judgment should be reversed. If there is a doubt as to the correctness of my views, the same result should follow, for the act cuts off an existing remedy, and must be strictly construed against those asserting the bar.
“It is also the well-settled rule of courts that when there is doubt as to the time when the limitation commences to run, that construction should be given which is most favorable to the enforcement of the common-law rights of the citizen.” Schneider v. Hussey, supra.
Dunbar and Mount, JJ., concur with Rudkin, C. J.